                Case 1:20-cr-00024-DLH Document 56 Filed 06/17/20 Page 1 of 3
PS 8
(Rev. 2/2013)



                                 United States District Court
                                           For The
                                  District of North Dakota
                        Petition for Action on Conditions of Pretrial Release

            United States of America            )
                                                )
                       vs.                      )   Docket No.: 0868 1:20CR00024-3
                                                )
           William Jordan White Owl             )

COMES NOW, SHYLAH LEONARD, PRETRIAL SERVICES OFFICER, presenting an
official report upon the conduct of defendant, William Jordan White Owl who was placed under
pretrial release supervision by the Honorable Clare R. Hochhalter, Magistrate Judge, sitting in
the Court at Bismarck, on February 25, 2020, under the following conditions:

     1. The defendant must not violate federal, state, tribal, or local law while on release.

     2. The defendant must advise the Office of Probation and Pretrial Services and defense
        counsel in writing before making any change in address or telephone number.

     3. The defendant must appear in court as required and must surrender to serve any sentence
        imposed.

     4. The defendant must sign an Appearance Bond, if ordered.

          IT WAS FURTHER ORDERED that the release of the defendant be subject to the
          conditions set forth below:
     5. Defendant shall report to the Pretrial Services Officer at such times and in such manner
        as designated by the Officer.
     6. The defendant shall refrain from: any use of alcohol; any use or possession of a narcotic
        drug and other controlled substances defined 21 USC 802 or state statute, unless
        prescribed by a licensed medical practitioner; and any use of inhalants. Defendant shall
        submit to drug/alcohol screening at the direction of the Pretrial Services Officer to verify
        compliance. Failure or refusal to submit to testing or tampering with the collection
        process or specimen may be considered the same as a positive test result.
     7. Defendant shall not possess a firearm, destructive device, or other dangerous weapon.
     8. Defendant shall undergo a substance abuse and/or mental health evaluation if required by
        the Pretrial Services Officer and comply with resulting counseling or treatment
        recommendations.
             Case 1:20-cr-00024-DLH Document 56 Filed 06/17/20 Page 2 of 3
PS 8
(Rev. 2/2013)
White Owl, William
0868 1:20CR00024


    9. Defendant shall reside with his mother, Christine Love Joy, and not change this residence
       without prior approval of the Pretrial Services Officer.
   10. Defendant shall submit his/her person, residence, vehicle, and/or possessions to a search
       conducted by a Pretrial Services Officer at the request of the Pretrial Services Officer.
       Failure to submit to a search may be grounds for revocation of pretrial release. Defendant
       shall notify any other residents that the premises may be subject to searches pursuant to
       this condition.
   11. Defendant shall maintain or actively seek employment. Employment must be approved
       by the Pretrial Services Officer.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE
AS FOLLOWS:

    1.   Violation of Condition #6: On 03/05/2020, 03/18/2020, 03/23/2020, 04/13/2020,
         04/20/2020, 04/27/2020, 05/05/2020, 05/13/2020 and 05/27/2020 the Defendant failed to
         appear for a substance use tests.

    2.   Violation of Condition #1: On 03/31/2020 the Defendant was charged with the criminal
         offense of Simple Assault Domestic Violence by the Three Affiliated Tribes Police
         Department.

    3.   Violation of Condition #8: The Defendant has failed to obtain a substance abuse
         evaluation as required by his Pretrial Services Officer.

    4.   Violation of Condition #6: On or about 06/08/2020 the Defendant consumed alcohol
         and was hospitalized for alcohol related complications.


PRAYING THAT THE COURT WILL ORDER: A WARRANT TO BE ISSUED FOR THE
ARREST OF WILLIAM JORDAN WHITE OWL AND A HEARING BE HELD TO DETERMINE IF
HE VIOLATED THE CONDITIONS OF HIS PRETRIAL RELEASE.


                                                  I declare under penalty of perjury that the
                                                  foregoing is true and correct.

                                                  Respectfully,

                                                  /s/ Shylah Leonard                   06/12/2020
                                                  U.S. Pretrial Services Officer
                                                  Place: Minot
             Case 1:20-cr-00024-DLH Document 56 Filed 06/17/20 Page 3 of 3
PS 8
(Rev. 2/2013)
White Owl, William
0868 1:20CR00024


                                  ORDER OF THE COURT


Considered and ordered this _____
                              ____ day of June, 2020, and ordered filed and made a part of the
                             ___
record in the above case.




                                            __________________________________________
                                            ________
                                                  ____________
                                                           ___
                                                            __________
                                                                    ______
                                                                    __ _______________
                                                                       __           ____
                                                                                     ________
                                                                                         __ ______
                                                                                         __     _ __
                                             Clare R. Hochhalter
                                             U.S. Magistrate Judge
